—Appeal by the defendant, as limited by his motion, from a sentence of the *472Supreme Court, Queens County (Katz, J.), imposed June 11, 1999, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant knowingly, intelligently, and voluntarily waived, without limitation, the right to appeal his conviction and sentence (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Since the defendant was informed of the maximum sentence which would be imposed if he failed to comply with the conditions of his plea agreement, his general waiver of his right to appeal encompasses his claim that the agreed-upon sentence was excessive (see, People v Miles, 268 AD2d 489). Bracken, P. J., O’Brien, Krausman and Feuerstein, JJ., concur.